LOGO [g542622ex10_9logo1.jpg]

Exhibit 10.9

****** indicates material that has been omitted pursuant to a request for
confidential treatment. The omitted material has been filed separately with the
U.S. Securities and Exchange Commission.

CATASTROPHE AGGREGATE EXCESS OF LOSS REINSURANCE CONTRACT

EFFECTIVE: JUNE 1, 2013

ISSUED TO

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

Including any and/or all companies that are or may hereafter become affiliated
therewith

 

 



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

CATASTROPHE AGGREGATE EXCESS OF LOSS REINSURANCE CONTRACT

TABLE OF CONTENTS

 

ARTICLE 1

  

BUSINESS COVERED

     1   

ARTICLE 2

  

TERM

     1   

ARTICLE 3

  

EXCLUSIONS

     2   

ARTICLE 4

  

RETENTION AND LIMIT

     4   

ARTICLE 5

  

INURING REINSURANCE

     5   

ARTICLE 6

  

REINSURANCE PREMIUM

     7   

ARTICLE 7

  

DEFINITIONS

     8   

ARTICLE 8

  

LOSS OCCURRENCE DEFINITION

     10   

ARTICLE 9

  

ACCESS TO RECORDS

     12   

ARTICLE 10

  

AGENCY

     12   

ARTICLE 11

  

ARBITRATION

     12   

ARTICLE 12

  

CASH CALL

     14   

ARTICLE 13

  

COLLATERAL

     14   

ARTICLE 14

  

COLLATERAL RELEASE

     15   

ARTICLE 15

  

CONFIDENTIALITY

     17   

ARTICLE 16

  

CURRENCY

     18   

ARTICLE 17

  

ENTIRE AGREEMENT

     18   

 

 

ARP-HCI-02-AGG-001-13

DOC: June 20, 2013



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

ARTICLE 18

  

ERRORS AND OMISSIONS

     18   

ARTICLE 19

  

FEDERAL EXCISE TAX

     19   

ARTICLE 20

  

GOVERNING LAW

     19   

ARTICLE 21

  

INSOLVENCY

     19   

ARTICLE 22

  

LATE PAYMENTS

     20   

ARTICLE 23

  

LIABILITY OF THE REINSURER

     22   

ARTICLE 24

  

LIMITED RECOURSE AND BERMUDA REGULATIONS

     22   

ARTICLE 25

  

LOSS NOTICES AND SETTLEMENTS

     24   

ARTICLE 26

  

NET RETAINED LINES

     24   

ARTICLE 27

  

NON-WAIVER

     25   

ARTICLE 28

  

NOTICES AND AGREEMENT EXECUTION

     25   

ARTICLE 29

  

OFFSET

     26   

ARTICLE 30

  

OTHER REINSURANCE

     26   

ARTICLE 31

  

SALVAGE AND SUBROGATION

     26   

ARTICLE 32

  

SERVICE OF SUIT

     27   

ARTICLE 33

  

SEVERABILITY

     28   

ARTICLE 34

  

TAXES

     28   

ARTICLE 35

  

TERRITORY

     28   

ARTICLE 36

  

INTERMEDIARY

     28   

 

 

ARP-HCI-02-AGG-001-13

DOC: June 20, 2013



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

ATTACHMENTS

Schedule I

Collateral Collection Tables

Nuclear Incident Exclusion Clause – Physical Damage – Reinsurance U.S.A.

Trust Agreement

 

 

ARP-HCI-02-AGG-001-13

DOC: June 20, 2013



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

CATASTROPHE AGGREGATE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2013

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

Including any and/or all companies that are or may hereafter become affiliated
therewith

(hereinafter called the “Reinsured”)

by

THE SUBSCRIBING REINSURER(S) SPECIFIED IN THE INTERESTS AND LIABILITIES
AGREEMENT

ATTACHED TO THIS CONTRACT

(hereinafter called, with other participants, the “Reinsurer(s)”)

ARTICLE 1

BUSINESS COVERED

This Contract is to indemnify the Reinsured in respect of its net excess
liability as a result of any loss or losses which may occur during the Term of
this Contract under any policies, contracts and binders of insurance or
reinsurance (hereinafter called “Policies”) in force at the effective date
hereof or issued or renewed on or after that date, covering direct and assumed
business classified by the Reinsured as the property perils of Homeowners and
Dwelling, subject to the terms, conditions and limitations hereinafter set
forth.

ARTICLE 2

TERM

 

1. This Contract shall become effective at 12:01 a.m., Local Standard Time,
June 1, 2013, with respect to losses arising out of Loss Occurrences commencing
at or after that time and date, and shall remain in force until 12:01 a.m.,
Local Standard Time, June 1, 2014. “Local Standard Time” as used herein shall
mean local standard time at the location where the Loss Occurrence commences.

 

2. If this Contract is terminated or expires while a Loss Occurrence covered
hereunder is in progress, the Reinsurer’s liability hereunder shall, subject to
the other terms and conditions of this Contract, be determined as if the entire
Loss Occurrence had occurred prior to the termination or expiration of this
Contract, provided that no part of such Loss Occurrence is claimed against any
renewal or replacement of this Contract.

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  Page 1



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

3. Notwithstanding the provisions of paragraph (1) above, the Reinsured may
reduce or terminate a Reinsurer’s percentage share in this Contract at any time
by giving written notice to the Reinsurer in the event any of the following
circumstances occur. The effective date of reduction or termination shall be the
date selected by the Reinsured, which may be a date that is retroactively
applied to the date of public announcement for subparagraph (a) below or upon
discovery for subparagraph (b) below, subject to the condition that such
selected date must be the last day of the calendar month.

 

  a. A State Insurance Department or other legal authority has ordered the
Reinsurer to cease writing business; or

 

  b. The Reinsurer has reinsured its entire liability under this Contract
without the Reinsured’s prior written consent, except that this provision shall
not apply to any intercompany reinsurance or intercompany pooling arrangements
entered into by the Reinsurer.

ARTICLE 3

EXCLUSIONS

 

1. This Contract does not apply to and specifically excludes the following:

 

  a. All excess of loss reinsurance assumed by the Reinsured.

 

  b. Reinsurance assumed by the Reinsured under obligatory reinsurance
agreements, except intercompany reinsurance between the Reinsured and its
affiliates and agency reinsurance where the policies involved are to be
re-underwritten in accordance with the underwriting standards of the Reinsured
and reissued as policies of the Reinsured at the next anniversary or expiration
date.

 

  c. Financial guarantee and insolvency.

 

  d. Insurance policies classified by the Reinsured as Accident and Health,
Fidelity and Surety, Boiler and Machinery, Workers’ Compensation, and Credit
business.

 

  e. Flood and/or earthquake when written as such for standalone policies where
flood and/or earthquake is the only named peril.

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  Page 2



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

  f. Nuclear risks as defined in the “Nuclear Incident Exclusion Clause –
Physical Damage – Reinsurance U.S.A.” attached to and forming part of this
Contract.

 

  g. Loss or damage caused by or resulting from war, invasion, hostilities, acts
of foreign enemies, civil war, rebellion, insurrection, military or usurped
power, or martial law or confiscation by order of any government or public
authority, but this exclusion shall not apply to loss or damage covered under a
standard policy with a standard War Exclusion Clause.

 

  h. Loss or liability from any Pool, Association or Syndicate and any
assessment or similar demand for payment related to the Florida Hurricane
Catastrophe Fund or Citizens Property Insurance Corporation.

 

  i. All liability of the Reinsured arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. “Insolvency Fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Reinsured of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.

 

  j. Loss and/or damage and/or costs and/or expenses arising from seepage and/or
pollution and/or contamination, other than contamination from smoke.
Nevertheless, this exclusion does not preclude payment of the cost of removing
debris of property damaged by a loss otherwise covered hereunder, subject always
to a limit of 25% of the Reinsured’s property loss under the applicable original
policy.

 

  k. Loss, damage, cost or expense arising out of an act of terrorism involving
the use of any biological, chemical, nuclear or radioactive agent, material,
device or weapon.

 

  l. All liability arising out of mold, spores and/or fungus, but this exclusion
shall not apply to those losses which follow as a direct result of a loss caused
by a peril otherwise covered hereunder.

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  Page 3



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

2. With the exception of subparagraphs (c), (f), (g) and (k) of paragraph
(1) above, should any judicial, regulatory or legislative entity having legal
jurisdiction invalidate any exclusion on the Reinsured’s policy, any amount of
loss for which the Reinsured is liable because of such invalidation with not be
excluded hereunder.

 

3. The Reinsured may submit to the Reinsurer, for special acceptance hereunder,
business not covered by this Contract. Within seven days of receipt of such
request, each Reinsurer shall accept such request, ask for additional
information, or reject the request. If a Reinsurer fails to respond to a special
acceptance request within seven days, the Reinsurer shall be deemed to have
agreed to the special acceptance. If said business is accepted by the Reinsurer,
it will be subject to the terms of this Contract, except as such terms are
modified by such acceptance. Any special acceptance business covered under the
reinsurance agreement being replaced by this Contract will be automatically
covered hereunder. Further, in the event a Reinsurer becomes a party to this
Contract subsequent to the special acceptance of any business not normally
covered hereunder, the Reinsurer shall automatically accept the same as being a
part of this Contract.

ARTICLE 4

RETENTION AND LIMIT

 

1. Section A: The Reinsured shall retain and be liable for the first $7,500,000
of Ultimate Net Loss arising out of each Loss Occurrence. The Reinsurer shall
then be liable for 65% of the amount by which such Ultimate Net Loss exceeds the
Reinsured’s retention, but the liability of the Reinsurer shall not exceed 65%
of $61,500,000 as respects any one Loss Occurrence, nor shall it exceed 65% of
$61,500,000 as respects all Loss Occurrences commencing during the Term of this
Contract.

Notwithstanding the provisions above, no claim shall be made hereunder as
respects losses arising out of Loss Occurrences commencing during the Term of
this Contract unless at least two risks insured or reinsured by the Reinsured
are involved in such Loss Occurrence. For purposes hereof, the Reinsured shall
be the sole judge of what constitutes “one risk.”

It is understood the Reinsured may maintain in force excess reinsurance,
recoveries under which shall inure, unless otherwise stated in the Inuring
Reinsurance Article, solely to the Reinsured’s benefit and be entirely
disregarded in applying all of the provisions of this Contract.

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  Page 4



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

2. Section B: The Reinsured shall retain and be liable for the first $31,000,000
of Ultimate Net Loss arising out of each Loss Occurrence. The Reinsurer shall
then be liable for 20% of the amount by which such Ultimate Net Loss exceeds the
Reinsured’s retention, but the liability of the Reinsurer shall not exceed 20%
of $30,000,000 as respects any one Loss Occurrence, nor shall it exceed 20% of
$30,000,000 as respects all Loss Occurrences commencing during the Term of this
Contract.

Notwithstanding the foregoing, the Reinsured shall make no recovery hereunder
unless and until it has retained an amount of Ultimate Net Less equal to
$30,000,000, as respects Loss Occurrences commencing during the Term of this
Contract, which would be otherwise recoverable under this Contract were it not
for the provisions of this paragraph.

 

3. Notwithstanding the provisions above, the Reinsurer shall not be liable for
any amount greater than 65% of $61,500,000 for the coverage afforded under
Section A and Section B combined hereunder.

ARTICLE 5

INURING REINSURANCE

 

1. The Reinsured shall maintain property catastrophe excess of loss reinsurance,
recoveries under which shall inure to the benefit of this Contract, for the
following layers:

 

  a. $3,500,000 in excess of $7,500,000 any one Loss Occurrence, subject to an
annual limit of $7,000,000; and

 

  b. $20,000,000 in excess of $11,000,000 any one Loss Occurrence, subject to an
annual limit of $40,000,000 and covering hurricane events only; and

 

  c. $30,000,000 in excess of $31,000,000 any one Loss Occurrence, subject to an
annual limit of $60,000,000; and

 

  d. $39,000,000 in excess of $61,000,000 any one Loss Occurrence, subject to an
annual limit of $39,000,000; and

 

  e. $85,000,000 in excess of $100,000,000 any one Loss Occurrence, subject to
an annual limit of $170,000,000; and

 

  f. 90% placement of $129,000,000 in excess of $234,000,000 any one Loss
Occurrence, subject to an annual limit of $129,000,000.

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  Page 5



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

2. The Reinsured shall provisionally purchase mandatory coverage from the
Florida Hurricane Catastrophe Fund (FHCF) with the following limit and
retention:

 

  a. 90% of $486,000,000 excess of $185,000,000;

The provisional limit and retention above may increase or decrease in accordance
with the provisions of the reimbursement contract between the Reinsured and the
State Board of Administration of the State of Florida (SBA).

Any loss reimbursement paid or payable to the Reinsured for the mandatory layer
provided by the FHCF, and resulting from Loss Occurrences commencing during the
Term of this Contract, shall inure to the benefit of the layers of inuring
reinsurance detailed in paragraph (1) above. Further, any FHCF loss
reimbursement shall be deemed paid to the Reinsured in accordance with the
reimbursement contract between the Reinsured and the SBA at the full payout
level set forth therein. It is further deemed that any loss reimbursement shall
not be reduced by any reduction or exhaustion of the actual claims paying
capacity of the FHCF and that the FHCF fund balance is deemed funded to the
fullest extent allowable by Florida statute.

Prior to final calculation of the Reinsured’s FHCF retention and payout for the
mandatory layer provided by the reimbursement contract between the Reinsured and
the SBA, the Reinsurer’s liability hereunder will provisionally be calculated
based on the projected FHCF payout and in accordance with this paragraph (2).
Following the FHCF’s final calculation of the payout for the coverage layer
provided by the reimbursement contract, the Ultimate Net Loss under this
Contract will be recalculated. If, as a result of such calculation, the loss to
the Reinsurer under any excess layer in any one Loss Occurrence is less than the
amount previously paid by the Reinsurer under the excess layer, the Reinsured
shall promptly remit the difference to the Reinsurer. If the loss to the
Reinsurer under any excess layer in any one Loss Occurrence is greater than the
amount previously paid by the Reinsurer, the Reinsurer shall promptly remit the
difference to the Reinsured. For purposes of both the provisional and final
calculation of Reinsurer liability referenced above, it is deemed that any FHCF
loss reimbursement shall not be reduced by any reduction or exhaustion of the
actual claims paying capacity of the FHCF and that the FHCF fund balance is
deemed funded to the fullest extent allowable by Florida statute.

If an FHCF reimbursement amount is based on the Reinsured’s losses in more than
one Loss Occurrence commencing during the Term of this Contract, and the FHCF
does not designate the amount allocable to each Loss Occurrence, the FHCF
reimbursement amount shall be prorated in the proportion that the Reinsured’s
losses in each Loss Occurrence bear to the Reinsured’s total losses arising out
of all Loss Occurrences to which the FHCF reimbursement applies.

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  Page 6



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

ARTICLE 6

REINSURANCE PREMIUM

 

1. As respects the reinsurance provided hereunder, the Reinsured shall pay the
Reinsurer the greater of the following:

 

  a. **% of $******** (or a pro rata portion thereof in the event this Contract
is terminated) plus $********; or

 

  b. ***% of ***% of the Reinsured’s Total Insured Value as of September 30,
2013 (the “adjusted premium”). However, in the event the difference between the
adjusted premium and the deposit premium is less than or equal to **% of the
deposit premium, the premium due hereunder shall be **% of $*********. Further,
in the event the adjusted premium hereunder is greater than **% of $*********,
the premium due hereunder shall be equal to the **% of $********** plus the
difference between the adjusted premium and **% of $**********. Further, in the
event the adjusted premium hereunder is less than **% of $**********, the
premium due hereunder shall be equal to **% $********* less the difference
between **% of $********** and the adjusted premium.

 

2. The Reinsured shall pay the Reinsurer a deposit premium of $************ on
June 1, 2013 and the Adjusted Deposit Installment, defined in paragraph
(3) below, on January 1, 2014. No deposit premium installments shall be due to a
Reinsurer hereunder until that Reinsurer has executed its Interests and
Liabilities Agreement attached to and forming part of this Contract. Further, if
this Contract is terminated, no deposit premium installments shall be due after
the effective date of termination.

 

3. “Adjusted Deposit Installment” as used herein shall mean:

 

  a. The premium due hereunder, computed in accordance with paragraph (1) above,
plus $**********; less

 

  b. $**********.

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  Page 7



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

4. In the event this Contract is terminated in accordance with the provisions of
paragraph (3) of the Term Article, the reinsurance premium due hereunder shall
be prorated based on the period of the Reinsurer’s participation hereunder.

 

5. No later than January 1, 2014 (or as promptly as possible following
termination in the event this Contract is terminated prior to January 1, 2014),
the Reinsured shall provide a report to the Reinsurer setting forth the premium
due hereunder, computed in accordance with paragraph (1) or (4) above (as
applicable) and the adjusted deposit installment, computed in accordance with
paragraph (3) above. In the event this Contract is terminated prior to
January 1, 2014, any additional premium due the Reinsurer or return premium due
the Reinsured shall be remitted promptly.

 

6. The Reinsured shall furnish the Reinsurer with such information as the
Reinsurer may require to complete its Annual Convention Statement.

 

7. “Total Insured Value” means the sum of Coverage A, B, C and D on Business
Covered as defined in the Business Covered Article.

ARTICLE 7

DEFINITIONS

ULTIMATE NET LOSS

The term “Ultimate Net Loss” as used herein shall be defined as the sum or sums
(including Loss in Excess of Policy Limits, Extra Contractual Obligations and
Loss Adjustment Expense, as hereinafter defined) paid or payable by the
Reinsured in settlement of claims and in satisfaction of judgments rendered on
account of such claims after deduction of all salvage, all recoveries, and all
claims on inuring insurance or reinsurance, whether collectible or not. Nothing
herein shall be construed to mean that losses under this Contract are not
recoverable until the Reinsured’s Ultimate Net Loss has been ascertained.

LOSS IN EXCESS OF POLICY LIMITS AND EXTRA CONTRACTUAL OBLIGATIONS

The terms “Loss in Excess of Policy Limits” and “Extra Contractual Obligations”
as used herein shall be defined as follows:

 

  a.

“Loss in Excess of Policy Limits” shall mean any amount paid or payable by the
Reinsured in excess of its Policy limits, but otherwise within the terms of its
Policy, such loss in excess of the Reinsured’s Policy limits having been
incurred because of, but not

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  Page 8



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

  limited to, failure by the Reinsured to settle within the Policy limits or by
reason of the Reinsured’s alleged or actual negligence, fraud or bad faith in
rejecting an offer of settlement or in the preparation of the defense or in the
trial of an action against its insured or reinsured or in the preparation or
prosecution of an appeal consequent upon such an action.

 

  b. “Extra Contractual Obligations” shall mean any punitive, exemplary,
compensatory or consequential damages paid or payable by the Reinsured, not
covered by any other provision of this Contract and which arise from the
handling of any claim on business subject to this Contract, such liabilities
arising because of, but not limited to, failure by the Reinsured to settle
within the Policy limits or by reason of the Reinsured’s alleged or actual
negligence, fraud or bad faith in rejecting an offer of settlement or in the
preparation of the defense or in the trial of an action against its insured or
reinsured or in the preparation or prosecution of an appeal consequent upon such
an action. An Extra Contractual Obligation shall be deemed, in all
circumstances, to have occurred on the same date as the loss covered or alleged
to be covered under the Policy.

Notwithstanding anything stated herein, this Contract shall not apply to any
Loss in Excess of Policy Limits or any Extra Contractual Obligation incurred by
the Reinsured as a result of any fraudulent and/or criminal act by any officer
or director of the Reinsured acting individually or collectively or in collusion
with any individual or corporation or any other organization or party involved
in the presentation, defense or settlement of any claim covered hereunder.

Further, any Loss in Excess of Policy Limits and/or Extra Contractual
Obligations that are made in connection with this Contract shall not exceed 25%
of the contractual loss under all Policies involved in the Loss Occurrence as
respects any one Coverage excess layer or any one Coverage Section hereunder.

LOSS ADJUSTMENT EXPENSE

The term “Loss Adjustment Expense” as used herein shall be defined as expenses
assignable to the investigation, appraisal, adjustment, settlement, litigation,
defense, and/or appeal of claims, regardless of how such expenses are classified
for statutory reporting purposes. Loss Adjustment Expense shall include, but not
be limited to, interest on judgments, expenses of outside adjusters, expenses
and a pro rata share of salaries of the Reinsured’s field employees and expenses
of other employees of the Reinsured who have been temporarily diverted from
their normal and customary duties and assigned to the adjustment of losses
covered by this

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  Page 9



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

Contract, expenses of the Reinsured’s officials incurred in connection with
losses covered by this Contract, and Declaratory Judgment Expenses or other
legal expenses and costs incurred in connection with coverage questions and
legal actions connected thereto. Loss Adjustment Expense shall not include
normal office expenses or salaries of the Reinsured’s employees or officials.

DECLARATORY JUDGMENT EXPENSE

The term “Declaratory Judgment Expense” as used herein shall be defined as the
Reinsured’s own costs and legal expense incurred in direct connection with
declaratory judgment actions brought to determine the Reinsured’s defense and/or
indemnification obligations that are assignable to specific claims arising out
of Policies reinsured by this Contract, regardless of whether the declaratory
judgment action is successful or unsuccessful. Any Declaratory Judgment Expense
shall be deemed to have been fully incurred by the Reinsured on the same date as
the original loss (if any) giving rise to the action.

TERM OF THIS CONTRACT

“Term of this Contract” as used herein shall be defined as the period from 12:01
a.m., Local Standard Time, June 1, 2013 through 12:01 a.m., Local Standard Time,
June 1, 2014. However, if this Contract is terminated, “Term of this Contract”
as used herein shall mean the period from 12:01 a.m., Local Standard Time,
June 1, 2013 until the effective time and date of termination.

ARTICLE 8

LOSS OCCURRENCE DEFINITION

LOSS OCCURRENCE

 

1. The term “Loss Occurrence” shall mean the sum of all individual losses
directly occasioned by any one disaster, accident or loss or series of
disasters, accidents or losses arising out of one event which occurs within the
area of one state of the United States or province of Canada and states or
provinces contiguous thereto and to one another. However, the duration and
extent of any one Loss Occurrence shall be limited to all individual losses
sustained by the Reinsured occurring during any period of 168 consecutive hours
arising out of and directly occasioned by the same event except that the term
Loss Occurrence shall be further defined as follows:

 

  a. As regards windstorm, hail, tornado, hurricane, cyclone, including ensuing
collapse and water damage, all individual losses sustained by the Reinsured
occurring during any period of 96 consecutive hours arising out of and directly
occasioned by the same event. However, the event need not be limited to one
state or province or states or provinces contiguous thereto.

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  Page 10



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

  b. As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Reinsured occurring
during any period of 96 consecutive hours within the area of one municipality or
county and the municipalities or counties contiguous thereto arising out of and
directly occasioned by the same event. The maximum duration of 96 consecutive
hours may be extended in respect of individual losses which occur beyond such 96
consecutive hours during the continued occupation of an assured’s premises by
strikers, provided such occupation commenced during the aforesaid period.

 

  c. As regards earthquake (the epicenter of which need not necessarily be
within the territorial confines referred to in the opening paragraph of this
Article) and fire following directly occasioned by the earthquake, only those
individual fire losses which commence during the period of 168 consecutive hours
may be included in the Reinsured’s Loss Occurrence.

 

  d. As regards freeze, only individual losses directly occasioned by collapse,
breakage of glass and water damage (caused by bursting of frozen pipes and
tanks) may be included in the Reinsured’s Loss Occurrence.

 

  e. As regards firestorms, brush fires and any other fires or series of fires,
irrespective of origin (except as provided in subparagraphs (b) and (c) above),
which spread through trees, grassland or other vegetation, all individual losses
sustained by the Reinsured which occur during any period of 168 consecutive
hours within the area of one state of the United States or province of Canada
and states or provinces contiguous thereto and to one another may be included in
the Reinsured’s Loss Occurrence.

 

2. For all Loss Occurrences the Reinsured may choose the date and time when any
such period of consecutive hours commences provided that it is not earlier than
the date and time of the occurrence of the first recorded individual loss
sustained by the Reinsured arising out of that disaster, accident or loss and
provided that only one such period of 168 consecutive hours shall apply with
respect to one event, except for any Loss Occurrence referred to in subparagraph
(a) or (b) of paragraph (1) above where only one such period of 96 consecutive
hours shall apply with respect to one event, regardless of the duration of the
event.

 

3. No individual losses occasioned by an event that would be covered by the 96
hours clauses may be included in any Loss Occurrence claimed under the 168 hours
provision.

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  Page 11



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

ARTICLE 9

ACCESS TO RECORDS

The Reinsurer or its designated representatives shall have access to the books
and records of the Reinsured on matters relating to this reinsurance at all
reasonable times, and at the location where such books and records are
maintained in the ordinary course of business, for the purpose of obtaining
information concerning this Contract or the subject matter thereof. Notification
of a request for inspection of records shall be sent to the Reinsured by the
Reinsurer in written form, and shall normally be given four weeks in advance.
Notwithstanding the above, the Reinsurer shall not have any right of access to
the records of the Reinsured if it is not current in all undisputed payments due
the Reinsured.

ARTICLE 10

AGENCY

If more than one reinsured company is named as a party to this Contract, the
first named company shall be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract, and for purposes of remitting or receiving any
monies due any party.

ARTICLE 11

ARBITRATION

 

1.

As a condition precedent to any right of action hereunder, in the event of any
dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration. One Arbiter shall be chosen by the
Reinsured, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Underwriters at Lloyd’s. In the event that either party should fail to choose
an Arbiter within 30 days following a written request by the other party to do
so, the requesting party

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  Page 12



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

  may choose two Arbiters who shall in turn choose an Umpire before entering
upon arbitration. If the two Arbiters fail to agree upon the selection of an
Umpire within 30 days following their appointment, the two Arbiters shall
request the American Arbitration Association to appoint the Umpire. If the
American Arbitration Association fails to appoint the Umpire within 30 days
after it has been requested to do so, either party may request a justice of a
Court of general jurisdiction of the state in which the arbitration is to be
held to appoint the Umpire.

 

2. Each party shall present its case to the Arbiters within 30 days following
the date of appointment of the Umpire. The Arbiters shall consider this Contract
as an honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law. The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties. Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction.

 

3. If more than one reinsurer is involved in the same dispute, all such
reinsurers shall constitute and act as one party for purposes of this Article
and communications shall be made by the Reinsured to each of the reinsurers
constituting one party, provided, however, that nothing herein shall impair the
rights of such reinsurers to assert several, rather than joint, defenses or
claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Contract from several to joint.

 

4. Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. In
the event that the two Arbiters are chosen by one party, as above provided, the
expense of the Arbiters, the Umpire and the arbitration shall be equally divided
between the two parties.

 

5. Any arbitration proceedings shall take place in Tampa, Florida; however, the
location may be changed if mutually agreed upon by the parties of this Contract.
Notwithstanding the location of arbitration, all proceedings pursuant hereto
shall be governed by the law of the State of Florida.

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  Page 13



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

ARTICLE 12

CASH CALL

In the event that at any time the Reinsured becomes obligated to make a payment
or series of payments for losses which exceed the Reinsured’s retention, the
Reinsured shall present to the Reinsurer an itemized statement of the amounts
payable hereunder. The Reinsurer shall be obligated (subject to the terms and
conditions of this Contract) to make a payment to the Reinsured of the amount
requested within 10 days of receipt of the statement from the Reinsured.

ARTICLE 13

COLLATERAL

 

1. As promptly as possible following execution of this Contract, the Reinsurer
(as Grantor) shall enter into a Trust Agreement (the “Trust Agreement”) with the
Reinsured (as Beneficiary) and the trustee, pursuant to which the Reinsurer
shall provide collateral in the form of eligible Assets deposited and held in a
Trust Account, with such Assets having a market value greater than or equal to
$39,975,000 (the “Collateral”) less unpaid premium (net of brokerage and
applicable Federal Excise Tax). It is understood that deposit premium paid in
accordance with the Reinsurance Premium Article shall be deposited into the
Trust Account.

 

2. The Reinsured agrees that if the Reinsurer makes indemnity payment(s) to the
Reinsured under this Contract, the Reinsurer may withdraw Assets from the Trust
Account, reducing the market value of Assets in the Trust Account to an amount
at least equal to the unused Reinsurance Limit, in accordance with the
provisions of the Trust Agreement.

 

3. The Trust Fund may be drawn upon by the Reinsured at any time and the Assets
may be used at the Reinsured’s option in accordance with the provisions of
Section 5 of the Trust Agreement.

 

4. At any time prior to expiration or termination of this Contract, if the value
of the Assets in the Trust Account is less than the Reinsurer’s Obligations
hereunder, the Reinsurer shall promptly deposit the difference into the Trust
Account.

 

5. Except as provided in the Collateral Release Article, the Reinsured agrees to
release the Assets in the Trust Account required under this Article as promptly
as provided in the Trust Agreement.

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  Page 14



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

ARTICLE 14

COLLATERAL RELEASE

 

1. At the expiration or termination of this Contract, if the Trust has not yet
been terminated, the Reinsured shall calculate on a monthly basis, how much, if
any, of the collateral shall be released from the Trust, as follows:

 

  a. For each potentially covered Loss Occurrence, the Reinsured shall multiply
the Loss Amount (being equal to the sum of losses and Loss Adjustment Expenses
paid plus reserves for losses and Loss Adjustment Expense outstanding plus
reserves for losses incurred but not yet reported) by the appropriate Buffer
Loss Factor from the table below, based upon the type of Loss Occurrence and the
number of months which have elapsed since the event. The product of this
calculation shall be defined as the Buffered Loss Amount (“BLA”).

Buffer Loss Factor Table

 

Number of Calendar Months Since Date of Loss Occurrence

   Windstorm*/Brushfire     Earthquake and
Fire Following     Other  

0 to 3

     200 %      300 %      250 % 

> 3 to 6

     150 %      200 %      175 % 

> 6 to 9

     125 %      175 %      150 % 

> 9 to 12

     110 %      150 %      130 % 

> 12 to 15

     105 %      125 %      115 % 

> 15 to 18

     100 %      120 %      110 % 

Thereafter

     100 %      100 %      100 % 

 

* For the purpose of this Article, the term “Windstorm” shall include Hurricane,
Rainstorm, Storm, Tempest, Tornado, Cyclone, Typhoon and Hail.

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  Page 15



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

  b. The BLA will be reduced by the $7,500,000 retention and any inuring
reinsurance recoveries to compute the Presumed Ultimate Net Loss. The Presumed
Ceded Loss will be defined as the lesser of 65% of the Presumed Ultimate Net
Loss and the limit of 65% of $61,500,000.

 

  c. The Presumed Total Ceded Loss will equal the lesser of the limit of 65% of
$61,500,000 and the Presumed Ceded Loss. An amount equal to the Presumed Total
Ceded Loss less losses paid by the Reinsurer under this Contract shall be
retained in the Trust and any excess in the Trust shall be released to the
Reinsurer.

 

  d. Notwithstanding the aforementioned, at December 31, 2013, the parties agree
to consider the release of collateral. The intention is to release collateral
for all limits for which there is essentially no possibility of loss from past
or future events before the expiration of this Contract. All collateral securing
what the parties agree are unreachable limits will be released within three
business days.

 

  e. Thirty-six months following the expiration of this Contract, the Reinsurer
shall have the option to commute this Contract by sending the Reinsured written
notice thereof. In such event, the Reinsurer shall pay to the Reinsured an
amount equal to the loss and loss adjustment expense reserves hereunder,
including reserves for incurred but not reported losses, as estimated by the
Reinsured, which would be recoverable hereunder. Upon the Reinsurer’s payment of
such amount, both parties shall be completely released from all liability under
this Contract, whether known or unknown.

 

2. So long as there is any security on deposit in the Trust, the Reinsured shall
perform the calculation set forth above within 10 business days after the end of
each month and deliver a report substantially in the form of the Collateral
Calculation Table attached to this Contract to the Reinsurer and the Trustee
named in the Trust Agreement. Collateral will be adjusted monthly based on this
calculation. To the extent the calculation indicates that collateral may be
reduced, the delivery of the report to the Trustee will constitute a directive
to return excess collateral to the Reinsurer. In the event the calculation
indicates additional collateral is required, the Reinsurer will have 10 business
days from receipt of the report to deposit the required collateral into the
Trust.

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  Page 16



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

ARTICLE 15

CONFIDENTIALITY

 

1. The Reinsurer hereby acknowledges that the terms and conditions of this
Contract, any materials provided in the course of audit or inspection and any
documents, information and data provided to it by the Reinsured, whether
directly or through an authorized agent, in connection with the placement and
execution of this Contract (hereinafter referred to as “confidential
information”) are proprietary and confidential to the Reinsured. Confidential
information shall not include documents, information or data that the Reinsurer
can show:

 

  a. Are publicly available or have become publicly available through no
unauthorized act of the Reinsurer;

 

  b. Have been rightfully received from a third person without obligation of
confidentiality; or

 

  c. Were known by the Reinsurer prior to the placement of this Contract without
an obligation of confidentiality.

 

2. Absent the written consent of the Reinsured, the Reinsurer shall not disclose
any confidential information to any third parties, including any affiliated
companies, except:

 

  a. When required by retrocessionaires subject to the business ceded to this
Contract;

 

  b. When required by regulators performing an audit of the Reinsurer’s records
and/or financial condition;

 

  c. When required by external auditors performing an audit of the Reinsurer’s
records in the normal course of business; or

 

  d. When required by attorneys or arbitrators in connection with an actual or
potential dispute hereunder.

Further, the Reinsurer agrees not to use any confidential information for any
purpose not related to the performance of its obligations or enforcement of its
rights under this Contract.

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  Page 17



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

3. Notwithstanding the above, in the event the Reinsurer is required by court
order, other legal process or any regulatory authority to release or disclose
any or all of the confidential information, the Reinsurer agrees to provide the
Reinsured with written notice of same at least 10 days prior to such release or
disclosure and to use its best efforts to assist the Reinsured in maintaining
the confidentiality provided for in this Article.

 

4. The provisions of this Article shall extend to the officers, directors and
employees of the Reinsurer and its affiliates, and shall be binding upon their
successors and assigns.

ARTICLE 16

CURRENCY

 

1. Whenever the word “Dollars” or the “$” sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

 

2. Amounts paid or received by the Reinsured in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Reinsured.

ARTICLE 17

ENTIRE AGREEMENT

 

1. This Contract and any related trust agreement, Letter of Credit and/or
special acceptance, shall constitute the entire agreement between the parties
hereto with respect to the business being reinsured hereunder, and there are no
understandings between the parties hereto other than as expressed in this
Contract.

 

2. Any change or modification to this Contract shall be null and void unless
made by an addendum and signed by the parties hereto.

ARTICLE 18

ERRORS AND OMISSIONS

Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  Page 18



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

ARTICLE 19

FEDERAL EXCISE TAX

 

1. The Reinsurer has agreed to allow for the purpose of paying the Federal
Excise Tax the applicable percentage of the premium payable hereon (as imposed
under Section 4371 of the Internal Revenue Code) to the extent such premium is
subject to the Federal Excise Tax.

 

2. In the event of any return of premium becoming due hereunder, the Reinsurer
will deduct the applicable percentage from the return premium payable hereon and
the Reinsured or its agent should take steps to recover the tax from the United
States Government.

ARTICLE 20

GOVERNING LAW

This Contract shall be governed as to performance, administration and
interpretation in accordance with the laws of the State of Florida, exclusive of
the rules with respect to conflicts of law; however, with respect to credit for
reinsurance, the applicable rules of all states shall apply.

ARTICLE 21

INSOLVENCY

 

1. If more than one reinsured company is included within the definition of
“Reinsured” hereunder, this Article shall apply individually to each such
company.

 

2.

In the event of the insolvency of one or more of the reinsured companies, this
reinsurance shall be payable directly to the Reinsured or to its liquidator,
receiver, conservator or statutory successor, with reasonable provision for
verification, on the basis of the liability of the Reinsured or on the basis of
claims files and allowed in the liquidation proceeding, whichever may be
required by applicable statute, without diminution because of the insolvency of
the Reinsured or because the liquidator, receiver, conservator or statutory
successor of the Reinsured has failed to pay all or a portion of any claim. It
is agreed, however, that the liquidator, receiver, conservator or statutory
successor of the Reinsured

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  Page 19



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

  shall give written notice to the Reinsurer of the pendency of a claim against
the Reinsured indicating the policy or bond reinsured which claim would involve
a possible liability on the part of the Reinsurer within a reasonable time after
such claim is filed in the conservation or liquidation proceeding or in the
receivership, and that during the pendency of such claim, the Reinsurer may
investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated, any defense or defenses that it may deem
available to the Reinsured or its liquidator, receiver, conservator or statutory
successor. The expense thus incurred by the Reinsurer shall be chargeable,
subject to the approval of the court, against the Reinsured as part of the
expense of conservation or liquidation to the extent of a pro rata share of the
benefit which may accrue to the Reinsured solely as a result of the defense
undertaken by the Reinsurer.

 

3. Where two or more Reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the Reinsured.

 

4. It is further understood and agreed that, in the event of the insolvency of
one or more of the reinsured companies, the reinsurance under this Contract
shall be payable directly by the Reinsurer to the Reinsured or to its
liquidator, receiver or statutory successor, except as provided by
Section 4118(a) of the New York Insurance Law or except (1) where this Contract
specifically provides another payee or other party as more specifically limited
by any statute or regulation applicable hereto, of such reinsurance in the event
of the insolvency of the Reinsured or (2) where the Reinsurer with the consent
of the direct insured or insureds has assumed such Policy obligations of the
Reinsured as direct obligations of the Reinsurer to the payees under such
Policies and in substitution for the obligations of the Reinsured to such
payees. However, the exceptions provided in (1) and (2) above shall apply only
to the extent that applicable statutes or regulations specifically permit such
exceptions.

ARTICLE 22

LATE PAYMENTS

 

1. The interest penalties provided for in this Article shall apply to the
Reinsurer or to the Reinsured in the following circumstances:

 

  a. With the exception of payments due from the Reinsurer in accordance with
the Cash Call Article, payments due from the Reinsurer to the Reinsured shall
have as a due date the date on which the agreed proof of loss is received by the
Reinsurer, and shall be overdue 30 days thereafter. Payment to the Intermediary
is deemed to be payment to the Reinsured for purposes of this Article.

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  Page 20



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

  b. Payments due from the Reinsured to the Reinsurer shall have as a due date
the date specified in this Contract. Payments shall be overdue 30 days
thereafter. Premium adjustments shall be overdue 30 days following the due date
set forth under the terms of this Contract.

 

  c. The Reinsured shall provide a copy of the original insured’s proof of loss,
and a copy of the claim adjuster’s report(s) or other evidence of
indemnification for losses exceeding the excess limit on an incurred basis. If,
subsequent to receipt of this evidence, the information contained therein is
insufficient or not in accordance with the contractual conditions, then the
payment due date as defined in subparagraph (a) shall be deemed to be the date
upon which the Reinsurer received additional information necessary to approve
payment of the claim or the claim is presented in an acceptable manner. Interest
as stipulated in subparagraph (d) shall be payable should a disputed claim be
ultimately settled and if the period set out in subparagraph (a) is exceeded,
but only to the extent that the final loss payment exactly tracks with the
original proof of loss.

 

  d. Overdue amounts shall bear simple interest from the overdue date at the
90-day United States Treasury Bill rate set forth by the Federal Reserve Board
for the first Monday of the calendar month in which the amount becomes overdue,
as published in the Federal Reserve Statistical Release. If the interest
generated for 100% in respect of any overdue payment as outlined in subparagraph
(a) or (b) is $500 or less, then the interest penalty shall be waived.

 

  e. For the purposes of this Article, reinsuring Underwriters at Lloyd’s shall
be viewed as one entity. The provisions set forth herein shall not be applicable
until the creditor party shall have manifested to the debtor party its intent to
invoke the terms of this Article.

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  Page 21



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

ARTICLE 23

LIABILITY OF THE REINSURER

 

1. The liability of the Reinsurer shall follow that of the Reinsured in every
case and be subject in all respects to all the general and specific
stipulations, clauses, waivers, interpretations and modifications of the
Reinsured’s Policies and any endorsements thereon. However, in no event shall
this be construed in any way to provide coverage outside the terms and
conditions set forth in this Contract.

 

2. Nothing herein shall in any manner create any obligations or establish any
rights against the Reinsurer in favor of any third party or any persons not
parties to this Contract.

ARTICLE 24

LIMITED RECOURSE AND BERMUDA REGULATIONS

 

1. The Reinsured understands and accepts that Aeolus Re Ltd. is registered as a
segregated account company under the Bermuda Segregated Accounts Companies Act
2000 and that the Reinsurers include the segregated accounts of Aeolus Re Ltd.
listed in Schedule I.

 

2. For purposes of this Article, each of such segregated accounts is
individually referred to as a “SAC Reinsurer” and collectively as the “SAC
Reinsurers”. All corporate matters relating to the creation of the SAC
Reinsurers, including, but not limited to, the capacity of the SAC Reinsurers,
the segregated nature of the SAC Reinsurers and Aeolus Re Ltd., and the
operation and liquidation of the SAC Reinsurers, will be governed by, and
construed in accordance with, the laws of Bermuda. The Reinsured acknowledges
that each of the SAC Reinsurers has written and/or will write other reinsurance
or retrocession policies and that the assets and liabilities attributable to
each such contract shall be linked to the SAC Reinsurer writing such contract.
Accordingly, each SAC Reinsurer (i.e., segregated account) will have assets and
liabilities relating to a multiple of reinsurance contracts. The Reinsured has
had the opportunity to take advice and to obtain all such additional information
that it considers necessary to evaluate the terms, conditions and risks of
entering into this Contract with each of the SAC Reinsurers.

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  Page 22



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

3. Notwithstanding any other provision of this Contract to the contrary, the
liability of each SAC Reinsurer for the performance and discharge of all of its
obligations, however they may arise, in relation to this Contract (together the
“SAC Obligations”) will be limited to and payable solely from the assets linked
to that SAC Reinsurer. Accordingly there will be no recourse to any other assets
of Aeolus Re Ltd. (including, for the avoidance of doubt, any assets linked to
any other segregated account of Aeolus Re Ltd. or to its general account). In
the event that the assets linked to a SAC Reinsurer are insufficient to meet all
of its SAC Obligations, any SAC Obligations remaining after the application of
such assets linked to such SAC Reinsurer will be extinguished, and the Reinsured
undertakes in such circumstances to take no further action against such SAC
Reinsurer, Aeolus Re Ltd. or any other segregated accounts of Aeolus Re Ltd. in
respect of any such SAC Obligations. In particular, neither the Reinsured nor
any party acting on its behalf will petition or take any steps for the winding
up or receivership of a SAC Reinsurer, Aeolus Re Ltd., or any other segregated
account of Aeolus Re Ltd.

 

4. The Reinsured also understands and accepts that the Reinsurers include one
special purpose insurer, which is licensed under the Bermuda Insurance Act 1978
and identified in Schedule I hereto (for purposes of this Article, the “SPI
Reinsurer”). Notwithstanding any other provision of this Contract to the
contrary, the liability of such SPI Reinsurer for the performance and discharge
of all of its obligations, however they may arise, in relation to this Contract
(together the “SPI Obligations”) will be limited to and payable solely from its
own assets. The Reinsured acknowledges that the SPI Reinsurer has written and/or
will write other reinsurance or retrocession policies and that the assets and
liabilities attributable to each such contract will form the assets and
liabilities of such SPI Reinsurer under those contracts. Accordingly, the SPI
Reinsurer will have assets and liabilities relating to a multiple of reinsurance
contracts. The Reinsured has had the opportunity to take advice and to obtain
all such additional information that it considers necessary to evaluate the
terms, conditions and risks of entering into this Contract with the SPI
Reinsurer. In the event that the assets available to a SPI Reinsurer are
insufficient to meet all of its SPI Obligations, any SPI Obligations remaining
after the application of such assets available to such SPI Reinsurer will be
extinguished, and the Reinsured undertakes in such circumstances to take no
further action against such SPI Reinsurer in respect of any of its remaining SPI
Obligations. In particular, neither the Reinsured nor any party acting on its
behalf will petition or take any steps for the liquidation, winding up or
receivership of the SPI Reinsurer.

 

5. This Limited Recourse and Bermuda Regulations Article shall survive
termination of this Reinsurance Agreement.

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  Page 23



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

ARTICLE 25

LOSS NOTICES AND SETTLEMENTS

 

1. Whenever losses sustained by the Reinsured appear likely to result in a claim
hereunder, the Reinsured shall notify the Reinsurer, and the Reinsurer shall
have the right to participate in the adjustment of such losses at its own
expense.

 

2. All loss settlements made by the Reinsured, provided they are within the
terms of this Contract, shall be binding upon the Reinsurer, and the Reinsurer
agrees to pay all amounts for which it may be liable upon receipt of reasonable
evidence of the amount paid (or scheduled to be paid within 14 days) by the
Reinsured. Notwithstanding the foregoing, and subject to the provisions set
forth under paragraph (2) of the Exclusions Article, should any judicial,
regulatory, or legislative entity having legal jurisdiction require that the
Reinsured be liable for any amounts that are otherwise outside the terms of the
Reinsured’s original Policies, the Reinsurer agrees that such amounts shall be
subject always to the terms and conditions of this Contract.

ARTICLE 26

NET RETAINED LINES

 

1. This Contract applies only to that portion of any Policy which the Reinsured
retains net for its own account (prior to deduction of any underlying
reinsurance specifically permitted in this Contract), and in calculating the
amount of any loss hereunder and also in computing the amount or amounts in
excess of which this Contract attaches, only loss or losses in respect of that
portion of any Policy which the Reinsured retains net for its own account shall
be included.

 

2. The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Reinsured to
collect from any other reinsurer(s), whether specific or general, any amounts
which may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  Page 24



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

ARTICLE 27

NON-WAIVER

The failure of the Reinsured or the Reinsurer to insist on compliance with this
Contract or to exercise any right or remedy hereunder shall not constitute a
waiver of any rights or remedies contained herein nor stop either party from
thereafter demanding full and complete compliance nor prevent either party from
exercising such rights or remedies in the future.

ARTICLE 28

NOTICES AND AGREEMENT EXECUTION

 

1. Whenever a notice, statement, report or any other written communication is
required by this Contract, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile. With the exception of
notices of termination, first class mail is also acceptable.

 

2. The use of any of the following shall constitute a valid execution of this
Contract or any amendments thereto:

 

  a. Paper documents with an original ink signature;

 

  b. Facsimile or electronic copies of paper documents showing an original ink
signature; and/or

 

  c. Electronic records with an electronic signature made via an electronic
agent. For the purposes of this Contract, the terms “electronic record,”
“electronic signature” and “electronic agent” shall have the meanings set forth
in the Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto.

 

3. This Contract may be executed in one or more counterparts, each of which,
when duly executed, shall be deemed an original.

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  Page 25



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

ARTICLE 29

OFFSET

The Reinsured and the Reinsurer, each at its option, may offset any balance or
balances, whether on account of premiums, claims and losses, Loss Adjustment
Expenses or salvages due from one party to the other under this Contract or
under any other reinsurance agreement heretofore or hereafter entered into
between the Reinsured and the Reinsurer, whether acting as assuming reinsurer or
as ceding company; provided, however, that in the event of the insolvency of a
party hereto, offsets shall only be allowed in accordance with applicable
statutes and regulations.

ARTICLE 30

OTHER REINSURANCE

The Reinsured shall be permitted to carry other reinsurance, recoveries under
which shall inure solely to the benefit of the Reinsured and be entirely
disregarded in applying all of the provisions of this Contract.

ARTICLE 31

SALVAGE AND SUBROGATION

The Reinsurer shall be credited with salvage (i.e., reimbursement obtained or
recovery made by the Reinsured, less the actual cost, excluding salaries of
officials and employees of the Reinsured and sums paid to attorneys as a
retainer, of obtaining such reimbursement or making such recovery) on account of
claims and settlements involving reinsurance hereunder. Salvage thereon shall
always be used to reimburse the excess carriers in the reverse order of their
priority according to their participation before being used in any way to
reimburse the Reinsured for its primary loss. The Reinsured hereby agrees to
enforce its rights to salvage and subrogation relating to any loss, a part of
which loss was sustained by the Reinsurer, and to prosecute all claims arising
out of such rights if, in the Reinsured’s opinion, it is economically reasonable
to do so. Should the Reinsured neglect or refuse to enforce such rights, the
Reinsurer is hereby empowered and authorized to institute the appropriate action
in the name of the Reinsured, at the Reinsurer’s expense.

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  Page 26



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

ARTICLE 32

SERVICE OF SUIT

(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory, or District of the United
States where authorization is required by insurance regulatory authorities.)

 

1. This Article will not be read to conflict with or override the obligations of
the parties to arbitrate their disputes as provided for in the Arbitration
Article. This Article is intended as an aid to compelling arbitration or
enforcing such arbitration or arbitral award, not as an alternative to the
Arbitration Article for resolving disputes arising out of this Contract.

 

2. In the event the Reinsurer fails to pay any amount claimed to be due
hereunder or fails to otherwise perform its obligations hereunder, the
Reinsurer, at the request of the Reinsured, will submit to the jurisdiction of a
court of competent jurisdiction within the United States. Nothing in this
Article constitutes or should be understood to constitute a waiver of the
Reinsurer’s rights to commence an action in any court of competent jurisdiction
in the United States, to remove an action to a United States District Court, or
to seek a transfer of a case to another court as permitted by the laws of the
United States or of any state in the United States. The Reinsurer, once the
appropriate court is accepted by the Reinsurer or is determined by removal,
transfer or otherwise, as provided for above, will comply with all requirements
necessary to give said court jurisdiction and, in any suit instituted against
any of the Reinsurers upon this Contract, will abide by the final decision of
such court or of any Appellate Court in the event of an appeal.

 

3. Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Agreement, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his or her successor
or successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Reinsured or any beneficiary hereunder arising out of this Contract.

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  Page 27



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

ARTICLE 33

SEVERABILITY

If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.

ARTICLE 34

TAXES

In consideration of the terms under which this Contract is issued, the Reinsured
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.

ARTICLE 35

TERRITORY

The liability of the Reinsurer shall be limited to losses under Policies
covering property located within the territorial limits of the State of Florida;
but this limitation shall not apply to moveable property if the Reinsured’s
Policies provide coverage when said moveable property is outside the
aforementioned territorial limits.

ARTICLE 36

INTERMEDIARY

Advocate Reinsurance Partners, LLC is hereby recognized as the Intermediary
negotiating this Contract for all business hereunder. All communications
(including, but not limited to, notices, statements, premium, return premium,
commissions, taxes, losses, Loss Adjustment Expense, salvages and loss
settlements) relating thereto shall be transmitted to the Reinsured or the
Reinsurer through Advocate Reinsurance Partners, LLC, 2501 North Harwood Street,
Suite 1250, Dallas, TX 75201. Payments by the Reinsured to the Intermediary
shall be deemed to constitute payment to the Reinsurer. Payments by the
Reinsurer to the Intermediary shall be deemed to constitute payment to the
Reinsured only to the extent that such payments are actually received by the
Reinsured.

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  Page 28



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

SCHEDULE I

Listing of Segregated Accounts

AEOLUS RE Ltd. in respect of its:

UNDERWRITING SEGREGATED ACCOUNT

KEYSTONE SEGREGATED ACCOUNT

HOTORU RE SEGREGATED ACCOUNT

QVT V SEGREGATED ACCOUNT

Listing of SPIs

PENDULUM RE II LTD.

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  SCHEDULE I



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

COLLATERAL COLLECTION TABLES

CATASTROPHE AGGREGATE EXCESS OF LOSS REINSURANCE CONTRACT

EFFECTIVE: JUNE 1, 2013

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

 

Collateral Release Calculation as of [                         ]

Line No.

  Col. 1   Col. 2   Col. 3   Col. 4   Col. 5   Col. 6   Col. 7   Col. 8   Col. 9
    Date of Loss Event   Description   Loss Amount   Buffer Loss Factor  
Buffer Loss
Amount
(Col. 3 x  Col. 4)   Inuring
Reinsurance
Coverage   Buffered Loss
Amount net  of
Inuring
Reinsurance
(Col. 5  ? Col. 6)   Less
$[                 ]
Retention   Balance
(Col.  7 - Col. 8)

1A

                 

1B

                 

1C

                 

1D

                 

1E

                 

1F

                 

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  Collateral Collection Tables



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

NUCLEAR INCIDENT EXCLUSION CLAUSE – PHYSICAL DAMAGE – REINSURANCE U.S.A.

 

1. This Reinsurance does not cover any loss or liability accruing to the
Reinsured, directly or indirectly, and whether as Insurer or Reinsurer, from any
Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.

 

2. Without in any way restricting the operation of paragraph (1) of this clause,
this Reinsurance does not cover any loss or liability accruing to the Reinsured,
directly or indirectly and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:

 

  I. Nuclear reactor power plants including all auxiliary property on the site,
or

 

  II. Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and “critical
facilities” as such, or

 

  III. Installations for fabricating complete fuel elements or for processing
substantial quantities of “special nuclear material”, and for reprocessing,
salvaging, chemically separating, storing or disposing of “spent” nuclear fuel
or waste materials, or

 

  IV. Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

 

3. Without in any way restricting the operations of paragraphs (1) and
(2) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reinsured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate

 

  (a) where Reinsured does not have knowledge of such nuclear reactor power
plant or nuclear installation, or

 

  (b) where said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused.
However on and after 1st January 1960 this sub-paragraph (b) shall only apply
provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  ARP 35B



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

4. Without in any way restricting the operations of paragraphs (1), (2) and
(3) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reinsured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.

 

5. It is understood and agreed that this clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reinsured to be the primary hazard.

 

6. The term “special nuclear material” shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.

 

7. Reinsured to be sole judge of what constitutes:

 

  (a) substantial quantities, and

 

  (b) the extent of installation, plant or site.

Note: Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that

 

  (a) all Policies issued by the Reinsured on or before 31st December 1957 shall
be free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply.

 

  (b) with respect to any risk located in Canada Policies issued by the
Reinsured on or before 31st December 1958 shall be free from the application of
the other provisions of this Clause until expiry date or 31st December 1960
whichever first occurs whereupon all the provisions of this Clause shall apply.

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  ARP 35B



--------------------------------------------------------------------------------

LOGO [g542622ex10_9logo1.jpg]

 

TRUST AGREEMENT

(copy to be included)

 

 

 

ARP-HCI-02-AGG-001-13

 

DOC: June 20, 2013

  Trust Agreement